Citation Nr: 0808070	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  07-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected organic brain syndrome with headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected scarring of the right foot.

3.  Entitlement to a compensable disability rating for 
service-connected scarring of the left foot.

4.  Entitlement to service connection for type II diabetes 
mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to type II diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to type II diabetes mellitus.
8.  Entitlement to service connection for tinnitus, to 
include as secondary to multiple service-connected 
disabilities.

9.  Entitlement to service connection for depression, claimed 
as secondary to multiple service-connected disabilities.

10.  Entitlement to service connection for headaches.

11.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a kidney disorder. 

12.  Entitlement to a total disability rating due to based on 
individual unemployability due to service-connected 
disability (TDIU).

[The issues of entitlement to service connection for 
arthritis of the bilateral ankles, feet and knees are the 
subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (the RO) dated in July 2004 and July 2006.

Procedural history

The veteran served on active duty in the United States Air 
Force from October 1964 to October 1984.  

The veteran's claim of entitlement to service connection for 
a kidney condition, claimed as a hematuria, was initially 
denied via a January 1985 rating action for lack of evidence 
of a current disability.  

Service connection for organic brain syndrome was granted in 
a February 1991 rating decision, which implanted the findings 
of a Board decision issued earlier that same month.  A 10 
percent disability rating was assigned, which the veteran did 
not appeal.  

The veteran attempted to reopen his claim of entitlement to 
service connection for a kidney condition in October 2001.  
In a May 2002 rating action, the RO reopened the claim but 
denied it on the merits, based on a lack of evidence of in-
service disease and medical nexus.  The veteran did not 
appeal this decision, and it became final.  

In the above-referenced July 2004 RO decision, the RO denied 
the reopening of the veteran's previously-denied claim of 
entitlement to service connection for a kidney disorder, as 
well as the veteran's claims of entitlement to service 
connection for tinnitus, depression, scars and headaches.  
The veteran initiated and perfected an appeal of the July 
2004 rating decision.

A subsequent November 2005 rating action granted service 
connection for scars, assigning separate noncompensable (zero 
percent) disability ratings for scarring of the right and 
left foot.  Also at this time service connection for 
headaches was granted as secondary to service-connected 
organic brain syndrome, and the disability rating for such 
was increased to 30 percent disabling.  The veteran did not 
appeal this determination.

The veteran filed increased disability claims for his 
service-connected organic brain syndrome in September 2004 
and his service-connected scar conditions in January 2006.  
In the above-referenced July 2006 rating action, the RO 
continued the veteran's service-connected organic brain 
syndrome at 30 percent disabling and the service-connected 
scarring of the right foot and left foot at noncompensably 
disabling.  The July 2006 decision also denied the veteran's 
claims of entitlement to service connection for diabetes 
mellitus, hypertension, peripheral neuropathy of the left 
lower extremity and right lower extremities as well as his 
claim for TDIU.  The veteran filed a notice of disagreement 
in regards to the July 2006 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a May 2007 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9), also in May 2007.  

The veteran presented personal testimony as to the issues on 
appeal before the undersigned Acting Veterans Law Judge at a 
Travel Board hearing which was conducted at the Columbia RO 
in October 2007.  The transcript of the hearing is associated 
with the veteran's claims folder.

Remanded issues

The issues of entitlement to service connection for a kidney 
disorder [which, as detailed below, is being reopened based 
on the submission of new and material evidence] and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC. 



Additional issues not addressed in this decision

The veteran has 3 other pending claims under a separate 
docket number which constitute an appeal that is separate and 
distinct from the matter here under consideration.  Those 
issues are being addressed in a separate decision by a panel 
consisting of the undersigned and two other Veterans Law 
Judges.

Issue not on appeal

In a March 1996 rating decision, the veteran's service-
connected pes planus was continued at 50 percent disabling.  
The veteran appealed this decision to the Board, which issued 
a remand for additional evidentiary and procedural 
development in January 2000.  After the above-referenced 
development was completed, the RO issued a decision in June 
2001 which continued the veteran's service-connected pes 
planus at 50 percent disabling.  The veteran's claim of 
entitlement to an increased disability rating for pes planus 
was still in appellate status at this time, as he was not 
granted the maximum benefit available.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, he withdrew his appeal of 
this issue via a July 10, 2003 statement, and it is thus no 
longer within the jurisdiction of the Board.  See 38 C.F.R. § 
20.204 (2007).


FINDINGS OF FACT

1.  The veteran's organic brain syndrome is currently 
manifested by headaches, difficulty in understanding complex 
commands and impairment of memory.  

2.  The veteran's right foot scarring is asymptomatic.

3.  The veteran's left foot scarring is asymptomatic.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed type II diabetes mellitus and his military service, 
to include alleged herbicide exposure therein.
5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed hypertension and his military service.

6.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed peripheral neuropathy of the right lower extremity 
and his military service.

7.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
peripheral neuropathy of the right lower extremity and a 
service-connected disability.

8.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed peripheral neuropathy of the left lower extremity 
and his military service.

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
peripheral neuropathy of the left lower extremity and a 
service-connected disability.

10.  The competent medical evidence does not include a 
current diagnosis of tinnitus.  

11.  The competent medical evidence does not include a 
current diagnosis of depression.  

12.  In a November 2005 rating action, the veteran was 
granted service connection for headaches as secondary to 
organic brain syndrome.

13.  There is no longer a controversy regarding the benefits 
sought as to the issue of entitlement to service connection 
for headaches.

14.  In May 2002, the RO reopened the veteran's claim of 
entitlement to service connection for a kidney disorder but 
denied it on the merits.  A timely appeal as to that issue 
was not perfected.

15.  The evidence associated with the claims folder 
subsequent to RO's May 2002 rating decision pertains to the 
existence of a current disability, which had not been 
established at the time of the last prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected organic brain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2007).

2.  The criteria for a compensable disability rating for 
service-connected scarring of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 4.31, 4.118 Diagnostic Code 7804(2007).

3.  The criteria for a compensable disability rating for 
service-connected scarring of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 4.31, 4.118 Diagnostic Code 7804 (2007).

4.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Hypertension was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

6.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.  Peripheral neuropathy of the right lower extremity is not 
proximately due to nor is the result of a service-connected 
disability.  38 C.F.R. §3.310 (2007).

8.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

9.  Peripheral neuropathy of the left lower extremity is not 
proximately due to nor is the result of a service-connected 
disability.  38 C.F.R. §3.310 (2007).

10.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

11.  Tinnitus is not proximately due to nor is the result of 
a service-connected disability.  38 C.F.R. §3.310 (2007).

12.  Depression is not proximately due to nor is the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).

13.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for headaches. 
38 U.S.C.A. §§ 511, 7104, 7105 (d)(5) (West 2002); 38 C.F.R. 
§ 20.101 (2007).

14.  The RO's May 2002 decision denying service connection 
for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

15.  Since the May 2002 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a kidney disorder; therefore, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for service-
connected organic brain syndrome and scarring on the right 
and left foot.  He also seeks entitlement to service 
connection for a kidney disorder, type II diabetes mellitus, 
hypertension, peripheral neuropathy of the right and left 
lower extremities, tinnitus, depression and headaches.  
Implicit in this claim for entitlement to service connection 
for a kidney disorder is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.  Finally, he seeks entitlement to 
TDIU. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then adjudicate 
ten of the twelve issues on appeal.  As detailed further 
below, the veteran's claim for a kidney disorder is being 
reopened and remanded for additional development along with 
the TDIU claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

For a claim to reopen, such as contained in the instant 
appeal, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
the provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claim for a kidney 
disorder unless such is reopened.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims for increased 
disability ratings in a letter from the RO dated December 13, 
2006, which stated: "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  With respect to the veteran's claims for 
entitlement to service connection, the veteran was informed 
of the relevant law and regulations pertaining to these 
claims in a letter from the RO dated September 11, 2003, 
including the necessity of evidence of "a relationship 
between your current disability and an injury, disease or 
event in military service."  The September 2003 VCAA letter 
also delineated the evidentiary requirements for secondary 
service connection, including medical evidence showing a 
connection between the veteran's current claims and his 
service-connected disabilities, as well as aggravation of his 
current claims by his service-connected disabilities.  
Finally, an additional letter from the RO dated June 11, 
2005, which specifically concerned the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
noted two possibilities for concession to in-service exposure 
to herbicides, specifically service in the Republic of 
Vietnam and waters offshore during the Vietnam era or the 
exposure to herbicides via a job in service other than in 
Vietnam.

The notice requirements of the VCAA specifically apply to 
cases in which a claimant seeks to reopen a previously denied 
claim.  See Quartuccio, supra.  
Though the veteran was advised in the September 2003 letter 
that his claim of entitlement to service connection for a 
kidney disorder had been previously denied in 1985, the Board 
acknowledges that the veteran did not receive notice as to 
the more recent May 2002 denial, the evidentiary requirements 
of new and material evidence or the bases for the previous 
denial of his claim to determine what evidence would be new 
and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, in light of the Board's reopening of the claim for 
service connection for a kidney disorder, such concerns have 
been rendered moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2003, June 2005 and December 2006 letters, as well 
as additional letters from the RO dated October 16, 2003, 
January 20, 2006, January 30, 2006 and January 31, 2006.  
Specifically, the veteran was advised in the September 2003, 
October 2003, June 2005, January 20, 2006 and January 30, 
2006 letters that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
these seven letters informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters as well as the above-referenced December 
2006 letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, for the veteran to complete 
so that the RO could obtain private records on his behalf.  
The October 2003 letter specifically indicated that such 
release was necessary to obtain records from M.R.C., M.D., 
and M.L.O., D.P.M.  

The June 2005, January 20, 2006, and January 30, 2006 letters 
specifically noted: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
us the records, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis as in originals].  The veteran was also 
informed in the September 2003, June 2005, January 20, 2006, 
January 30, 2006, January 31, 2006 and December 2006 VCAA 
letters that a VA examination would be scheduled if necessary 
to make a decision on the claims.
Finally, the Board notes that the June 2005, January 20, 
2006, January 30, 2006, January 31, 2006 and December 2006 
VCAA letters specifically requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim[s], please let us know.  If you have 
any evidence in your possession that pertains to your 
claim[s], please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  

Finally, there have been two significant recent Court 
decision concerning the VCAA.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to reopen a previously denied 
claim of entitlement to service connection.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letters from the RO dated March 20, 2006 and 
October 31, 2006, as well as the above-referenced December 
2006 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  
With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the December 2006 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the December 2006 letter invited 
evidence that would demonstrate limitations in the veteran's 
daily life and work, such as statements from employers as to 
job performance, lost time, or other information regarding 
how your condition(s) affect your ability to work; or 
statements discussing your disability symptoms from people 
who have witnessed how they affect you."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In an October 5, 2007 
statement, the veteran's representative submitted argument 
that that referred to the specific rating Diagnostic Codes 
[9304 and 7804 in the instant case] pertaining to the 
veteran's increased rating claims.  The veteran also 
discussed the applicable rating criteria with his 
representative during his personal hearing.  See the October 
2007 hearing transcript, pages 26-33.  It is therefore clear 
that the veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Additionally, there is no issue of prejudice with the timing 
of the VCAA notice, as the claims were readjudicated in the 
May 2007 SOC [for the increased rating claims and the claims 
of entitlement to service connection for diabetes mellitus, 
hypertension and peripheral neuropathy of the right and left 
lower extremities] and the May 2007 SSOC [for the tinnitus 
and depression claims], after the veteran was provided with 
the opportunity to submit evidence and argument in support of 
his claims in response to VCAA notice.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept 
17, 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Additionally, the 
veteran has pointed to no prejudice resulting from the timing 
of VCAA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).
[As explained elsewhere in this decision, the duty to assist 
does not apply to the claim to reopen until such claim has in 
fact been reopened.]  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded VA 
examinations in December 2004, March 2005 and January 2007.  
The reports of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The Board acknowledges that the veteran was not provided with 
a VA audiological examination, and no medical nexus opinion 
was rendered as to the diabetes mellitus, hypertension, 
peripheral neuropathy and depression claims.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claims.  8 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  A VA 
audiological examination for tinnitus is not required, as 
there is no competent medical evidence in the claims folder 
of a current diagnosis of such, nor is there evidence of in-
service acoustic trauma or disease.  A medical nexus opinion 
as to the diabetes, hypertension, peripheral neuropathy and 
depression claims is similarly unnecessary, because there is 
no objective evidence of any of these conditions during 
service or for years thereafter.  In fact there is no 
indication of a current diagnosis of depression. 

In the absence of such evidence, obtaining a medical nexus 
opinion would be futile.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would thus be 
a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no objective 
evidence of in-service disease or injury for diabetes, 
hypertension, peripheral neuropathy, depression and tinnitus, 
and there is additionally no evidence of current depression 
or tinnitus.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction he provided personal testimony at 
the Columbia RO before the undersigned Acting Veterans Law 
Judge in October 2007.

Accordingly, the Board will proceed to a decision on ten of 
the twelve issues currently on appeal.  As detailed below, 
the kidney disorder and TDIU claims are being remanded for 
additional development.







	(CONTINUED ON NEXT PAGE)




1.  Entitlement to an increased disability rating for 
service-connected organic brain syndrome with headaches, 
currently evaluated as 30 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's service-connected organic brain syndrome is 
currently rated under 38 C.F.R. 4.130, Diagnostic Code 9304 
[dementia due to head trauma].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 9304.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

Diagnostic Code 9304 applies specifically to the veteran's 
symptomatology.  For the sake of completeness, the Board will 
also employ Diagnostic Code 8045, as it pertains to brain 
disease due to trauma.  There is no prejudice to the veteran 
in employing this code in the first instance, as it simply 
refers back to Diagnostic Code 9304 as detailed below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)
There is no other diagnostic code which rates diseases as a 
result of brain trauma.  The veteran has suggested no other 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed organic brain syndrome.  Therefore, the Board will 
evaluate the veteran's service-connected disability under 
Diagnostic Codes 8045-9304.  See 38 C.F.R. § 4.27 (2007) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Specific rating criteria

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007) 
[brain disease due to trauma]: 

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2007).

Diagnostic Code 9304 [dementia due to head trauma] is 
contemplated in the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130.  The provisions which 
allow for a disability rating in excess of 30 percent read as 
follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
	
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9403 (2007).

The provision which allows for the veteran's current 30 
percent rating reads as follows:

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

The veteran contends that the current level of severity of 
his organic brain syndrome warrants assignment of a 
disability rating in excess of 30 percent.  
See the October 2007 hearing transcript, page 27.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The medical evidence of record, specifically the veteran's VA 
outpatient treatment records, indicates that the veteran's 
organic brain syndrome includes headache symptomatology.  
Moreover, L.M., M.D., specifically indicated in a January 4, 
2005 statement that "it is my strong professional opinion 
that [the veteran's] headaches are as likely as not secondary 
to his brain syndrome" and the March 2005 VA examiner stated 
that the veteran's headaches were "secondary to old head 
trauma."  Based on this evidence, the RO service-connected 
the veteran's headaches as part of his organic brain syndrome 
and increased the veteran's disability rating to 30 percent 
based on the veteran's "subjective complaints of headaches 
and the problems with sleep disturbance and memory loss."  
See the November 7, 2005 DRO decision, page 2.  Accordingly, 
the Board must determine if a separate compensable disability 
rating is warranted for the service-connected headache 
symptomatology.

The Board is unable to identify any competent medical 
evidence in the record which indicates headache 
symptomatology warranting a separate compensable rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 [Migraine].  For 
instance, the veteran reported headaches two the three times 
per week lasting three or four hours to the March 2005 VA 
examiner.  These symptoms do not amount to a "characteristic 
prostrating attack," let alone an average of one such 
prostrating attack every two months over the last several 
months to allow for assignment of a 10 percent rating under 
Diagnostic Code 8100.  Indeed, the March 2005 VA examiner 
described the veteran's headaches as "stable."  

Accordingly, the Board finds that assignment of a separate 
compensable disability rating for headaches is not warranted 
in the instant case.

Schedular rating

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

With respect to flattened affect, VA outpatient records dated 
in November 2003, March 2004 and July 2004, as well as a 
private mental status examination report dated in October 
2005 from D.S.P., Ph.D., noted the veteran's affect to be 
normal/appropriate.  During his March 2005 VA examination, 
the veteran's mood was noted as "euthymic," and the January 
2007 VA examiner noted that there were no changes with 
respect to the veteran's service-connected organic brain 
syndrome since the March 2005 VA examination.  Although it 
appears from the record that the veteran reports a depressed 
mood at times, this falls under the criteria for the 
assignment of a 30 percent rating.

There is also no evidence of circumstantial, circumlocutory, 
or stereotyped speech.  The March 2005 VA examiner noted that 
the veteran's speech was "normal in rate and tone, coherent 
and logical" and the October 2005 report from D.S.P. 
indicated that speech was "not rapid or slow."  A July 2004 
VA outpatient note indicated the veteran's speech was 
"unimpaired and spontaneity and verbal fluency were judged 
to be normal."

The veteran did not indicate that he experienced any panic 
attacks or panic-like symptoms, let alone panic attacks at 
least once per week, during either of the VA examinations, 
when he received VA outpatient treatment, or to D.S.P. in 
October 2005.  

There is little evidence of impaired judgment.  Indeed, a 
July 2004 VA neuropsychological evaluation report indicated 
that one of the veteran's strengths was in practical 
judgment.  The October 2005 VA examiner noted the veteran's 
judgment to be "fair."  However, the remainder of the VA 
outpatient records, the October 2005 report of D.S.P., and 
the most recent January 2007 VA examination were negative for 
findings of judgment problems.  Thus, any judgment problems 
evidenced in October 2005 appear to have resolved.  

There is no evidence that the veteran exhibits impaired 
abstract thinking.  The July 2004 VA neuropsychological 
evaluation report indicated the veteran's thoughts were 
"logical and coherent."  The March 2005 VA examiner 
described the veteran's thought processes as "logical and 
goal-directed," and indicated that "concentration, 
calculation and attention were intact."  In his summation, 
he noted that the veteran may have some deficits with 
cognitive function, but that such were "extremely mild."  
D.S.P. noted in October 2005 that the veteran's "thoughts 
were not concrete or impoverished.  He was alert and did not 
show signs of reduced wakefulness.  He was not 
distractible."  He also indicated the veteran "is able to 
understand and carry out simple instructions.  He is able to 
understand and carry out complex instructions."  

There is no evidence of disturbances of motivation and mood.  
The July 2004 VA neuropsychological evaluation report 
indicated that the veteran reported depression; however, 
after clinical evaluation the examining psychologist rendered 
no diagnosis of depression and indicated the veteran was 
friendly and cooperative and described  his mood as 
"generally relaxed."  The December 2005 and January 2007 VA 
examiners noted that the veteran was cooperative, and D.S.P. 
indicated in October 2005 that the veteran was "cooperative 
and pleasant" and "would not decompensate under stressful 
conditions."  D.S.P. further stated that the veteran "did 
not exhibit any pain behavior or depression," and the 
veteran specifically denied depression in a November 2003 VA 
outpatient record.  The veteran himself indicated his mood to 
be "okay" during the March 2005 VA examination and 
specifically denied feelings of depression at that time.  
Indeed, the March 2005 VA examiner noted that the veteran 
"does not seem to have any symptoms of depression."  
Accordingly, disturbances of motivation and mood cannot be 
conceded.

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the July 2004 VA 
neuropsychological evaluation report described the veteran as 
"socially appropriate . . . . He put forth good effort 
throughout several hours of testing."  The March 2005 VA 
examiner noted that the veteran had "minimum impairment 
[with] social and occupational functioning."  D.S.P stated 
in October 2005 that the veteran's "ability to get along 
with the public, supervisors, and co-workers is intact." 
Additionally, the January 2007 VA examiner found that the 
veteran was "fully employable" and was currently working 
part to full time as a substitute teacher and also worked 
evenings at a reupholstery business.  The veteran himself 
denied any problems with daily functioning to the January 
2007 VA examiner, noting that he liked to work with children 
as a substitute teacher.  He specifically denied problems 
with work to the March 2005 VA examiner, and indicated to 
D.S.P. that he "enjoyed working with his hands and with 
children."  

The March 2005 VA examination report, the October 2005 report 
from D.S.P., as well as VA outpatient records dated in August 
2004, January 2005 and June 2005 demonstrate that veteran has 
difficulty in understanding complex commands, as well as 
impairment of memory.  

The above-cited evidence indicates most of the criteria 
necessary for a 
50 percent rating are not met.  The veteran's main problem 
with respect to his service-connected organic brain syndrome 
is memory loss and difficulty understanding complex commands.  
However, this is only two of the nine criteria listed for a 
50 percent disability rating.  

The Board additionally observes that the GAF scores assigned 
in March 2005 and October 2005 (70 and 64, respectively), are 
reflective of mild impairment, which is consistent with his 
current 30 percent disability rating.  

In short, the evidence does not support a conclusion that 
pathology which is consistent with the assignment of 50 
percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied suicidal thoughts 
at the March 2005 VA examination, and indicated that D.S.P. 
that such thoughts, to the extent they even occurred, were 
"less than once a month."  Additionally, there is no 
evidence of obsessional rituals which interfere with routine 
activities.  Nor is there evidence of illogical, obscure or 
irrelevant speech or near-continuous panic, as discussed 
above.  The veteran was found to be euthymic, polite and 
affable during his evaluations.  There is no evidence of 
spatial disorientation, and the evidence shows the veteran 
maintains his personal appearance and hygiene.  

The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  
The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, memory loss for names 
of close relatives, own occupation or own name, or inability 
to perform activities of daily living.  Although there was 
indication that the veteran was disoriented to time or place 
during the October 2005 evaluation with D.S.P. and to time 
during the March 2005 VA examination, such resolved by the 
time of the January 2007 VA examination, when the veteran was 
described as "oriented to person, place and time."  In any 
event, even if the Board were to concede disorientation to 
time and place, this is only one of the seven criteria for a 
100 percent rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected organic brain syndrome which would enable it to 
conclude that the criteria for a higher rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's organic brain 
syndrome most closely approximates that associated with the 
currently assigned 30 percent evaluation.   

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating for organic brain 
syndrome was filed in September 2004.  In this case, 
therefore, the relevant time period is from September 2003 to 
the present.  At that time the disability rating was 30 
percent, and it remains at 30 percent.  The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from September 2003 to the 
present.

In essence, the evidence of record, to include the two VA 
examination reports in March 2005 and January 2007, the 
October 2005 report of D.S.P. and the VA outpatient treatment 
reports, indicates no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  Accordingly, 
staged ratings are not appropriate in the instant case.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected organic 
brain syndrome results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating in excess of 30 percent for service-connected organic 
brain syndrome.  The benefit sought on appeal is accordingly 
denied.  













	(CONTINUED ON NEXT PAGE)




2.  Entitlement to a compensable disability rating for 
service-connected scarring of the right foot.

3.  Entitlement to a compensable disability rating for 
service-connected scarring of the left foot.

For the sake of brevity, the Board will analyze the right and 
left foot scar claims together, as they are rated under the 
same diagnostic code at the same percentage and evidence 
similar symptomatology.

Pertinent law and regulations

Disability ratings - in general

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Assignment of diagnostic code

The veteran's service-connected right and left foot scar 
disabilities are currently rated under 38 C.F.R. 4.118, 
Diagnostic Code 7804 (2007) [scars, superficial, painful on 
examination].  

As detailed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7804.  See Tedeschi, supra.  

The Board has considered the application of other Diagnostic 
Codes referable to scars.  None are applicable in this case.  
The veteran's scars, although superficial, do not cover an 
extensive area, are not unstable (both VA examiners noted no 
loss of skin covering over the scars), and are not productive 
of functional loss of a body part.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from January 2006, so only 
the current schedular criteria are applicable. Cf. VAOPGCPREC 
7-2003.  

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate to the veteran's scars.  Accordingly, the Board 
will continue to analyze the veteran's scars under Diagnostic 
Code 7804.

Specific rating criteria

Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars that are superficial and painful on examination.  
38 C.F.R. 4.118, Diagnostic Code 7804 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Analysis

The veteran seeks compensable disability ratings for his 
service-connected scar disabilities.  In essence, he contends 
that the service-connected scars are itchy and uncomfortable, 
requiring him to wear certain shoes and socks.  See the 
October 2007 hearing transcript, page 32.


Schedular rating

The veteran's right and left foot scars do not appear to be 
painful on examination so as to warrant assignment of 
compensable ratings under Diagnostic Code 7804. 

Although the veteran has complained of bilateral foot pain, 
he has never contended that the scars themselves are painful.  
The veteran's complaints as to his service-connected scars 
are limited to occasional itching and tenderness, which he 
self-treats with triamcinolone cream.  The veteran 
specifically denied any other scar symptomatology during the 
January 2007 VA examination.  Moreover, both VA examiners 
found the service-connected scars evidenced no tenderness to 
palpation.  

The Board also finds it significant that despite receiving 
extensive treatment for a host of musculoskeletal 
disabilities over the years, it does not appear that the 
veteran has ever complained of pain associated with right and 
left foot scarring.  Such lack of complaint or treatment for 
painful scarring weighs heavily against the claims.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

In short, the record reveals that the veteran's right and 
left foot scars are asymptomatic and are not painful upon 
examination.  As such, compensable ratings for the veteran's 
right and left foot scars are not warranted.

Hart considerations

The findings in Hart are detailed above and will not be 
repeated for brevity's sake. 

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating for his scars was 
filed in January 2006.  In this case, therefore, the relevant 
time period is from January 2005 to the present.  At that 
time the disability rating was noncompensable, and it remains 
noncompensable.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from January 2005 to the present.

In essence, the evidence of record, to include the two VA 
examination reports in March 2005 and January 2007, indicates 
no clinical findings sufficient to justify the assignment of 
compensable disability ratings for the service-connected 
right and left foot scars.  Accordingly, staged ratings are 
not appropriate in the instant case.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected scars 
result in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd and Bernard, supra.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to compensable 
disability ratings for service-connected right and left foot 
scarring.  The benefits sought on appeal are accordingly 
denied.  


	(CONTINUED ON NEXT PAGE)




4.  Entitlement to service connection for type II diabetes 
mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to type II diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to type II diabetes mellitus.

8.  Entitlement to service connection for tinnitus, to 
include as secondary to multiple service-connected 
disabilities.

9.  Entitlement to service connection for depression, claimed 
as secondary to multiple service-connected disabilities.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including diabetes mellitus 
and hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Secondary service connection 

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006).  

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking service connection for diabetes 
mellitus, hypertension, peripheral neuropathy of the 
bilateral lower extremities and depression.  His essential 
contention is that he was treated for diabetes prior to his 
separation from service in October 1984 and continuously 
thereafter.  See the October 2007 hearing transcript, page 
15.  The veteran also contends that his hypertension, 
peripheral neuropathy and tinnitus started in service, and 
alternatively that his bilateral peripheral neuropathy is 
caused by type II diabetes mellitus and his tinnitus is 
related to multiple service-connected disabilities.  See the 
July 2007 hearing transcript, pages 4, 15, 19-22; see also 
the July 11, 2003 and September 28, 2004 informal claims.  
Finally, the veteran contends that his depression is 
secondary to multiple service-connected disabilities.  See 
the July 2007 hearing transcript, page 7; see also the July 
11, 2003 informal claim.  Accordingly, the peripheral 
neuropathy and tinnitus claims will be analyzed on both a 
direct and secondary basis, the diabetes and hypertension 
claims will be examined on a direct basis only, and the 
depression claim will be examined on a secondary basis only.   

Direct service connection 

As detailed above, this discussion will not encompass the 
depression claim.  

As discussed above, in general, in order for service 
connection to be granted on a direct basis, three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  



(i.) The tinnitus claim

There is no current evidence of a diagnosis of tinnitus.  As 
detailed in the VCAA discussion above, the veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claim and has failed to do so.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].
In the absence of any currently diagnosed tinnitus, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  To the extent that the 
veteran himself contends that he has tinnitus, it is now 
well-established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the veteran's own statements offered 
in support of his tinnitus claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  Accordingly, in the absence of a current 
disability Hickson element (1) has not been met for the 
tinnitus claim, and it fails on this basis alone.  The Board 
notes that, in light of the lack of a current disability, the 
veteran's claim of entitlement to service connection for 
tinnitus on a secondary basis also fails.  See Wallin, supra.  
Accordingly, the tinnitus issue will be no further discussed.

(ii.) The diabetes, hypertension and peripheral neuropathy 
claims

With respect to element (1), current disability and the 
remaining five direct service connection claims, it is 
undisputed that the veteran has been diagnosed with type II 
diabetes mellitus, hypertension and peripheral neuropathy of 
the bilateral lower extremities.  Hickson element (1) is 
therefore satisfied for these four claims.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will address the diabetes and hypertension 
claims together, followed by the peripheral neuropathy 
claims.
There is no medical or other evidence of diabetes mellitus or 
hypertension in service or within the one year presumptive 
period after service found in 38 C.F.R. § 3.309(a).  The 
veteran's service medical records are entirely silent as to 
complaints, treatment or diagnosis of diabetes mellitus or 
hypertension.  Indeed, laboratory testing completed in 
September 1964, July 1968, August 1968, October 1968, April 
1970, October 1970, August 1971, September 1971, January 
1972, October (no year listed), March 1977, May 1978, October 
1980, June 1981, September 1982 and during his separation 
examination dated in July 1983 shows that urinalysis with 
respect to sugar was negative when tested.  Additionally, 
blood pressure readings taken in September 1964, October 
1968, September 1971, October 1980, and during the July 1983 
separation examination were within the normal range.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) [For VA 
rating purposes, "hypertension" means that diastolic blood 
pressure is predominately 90 millimeter (mm.) or greater; 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm].  A diagnosis of 
diabetes was confirmed in February 2000 and hypertension was 
first noted in August 2003, both over a decade after 
separation from service.  Accordingly, that part of Hickson 
element (2) relating to in-service disease is not satisfied.  

With respect to in-service injury, there is no indication of 
an in-service injury leading to diabetes and hypertension, 
and the veteran does not so contend.  

With respect to a potential herbicide contention for the 
diabetes claim, the Board notes that the RO submitted an 
inquiry National Personnel Records Center (NPRC) as to 
whether the veteran served in the Republic of Vietnam during 
his period of active duty.  The NPRC responded in June 2005 
that there was no evidence to substantiate Vietnam service.  
In any event, the veteran does not appear to contend that he 
was actually exposed to herbicides in the course of his 
duties in service, and the medical and other evidence of 
record does not suggest that any actual exposure took place.  
Accordingly, the veteran is not entitled to presumption of 
Agent Orange exposure for his diabetes mellitus claim.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

In short, there is no evidence of actual in-service injury, 
to include exposure to Agent Orange.  Therefore, Hickson 
element (2) has not been satisfied; the veteran's claims of 
entitlement to service connection for type II diabetes 
mellitus and hypertension fail for lack of in-service disease 
or injury.

With respect to Hickson element (2) and the peripheral 
neuropathy claims, there is no indication of a diagnosis of 
peripheral neuropathy of the right or left lower extremity in 
service, and the veteran has not contended a specific in-
service injury which caused his current peripheral 
neuropathy.  The Board notes that the veteran made a number 
of complaints as to bilateral leg pain; however, such was in 
conjunction with his service-connected bilateral foot 
disorder and he has been service-connected for such.  In any 
event, the Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282.  Moreover, peripheral neuropathy of the lower 
extremities was not first diagnosed until 2004, and the 
veteran himself has confirmed such.  See the September 28, 
2004 Informal claim.  

In short, there is no evidence of in-service bilateral 
peripheral neuropathy.  Therefore, Hickson element (2) has 
not been satisfied; the veteran's claims of entitlement to 
service connection for peripheral neuropathy of the right and 
left lower extremities also fail on this basis.

With respect to element (3), medical nexus, the record 
contains no medical opinion which serves to link the 
veteran's diabetes, hypertension or peripheral neuropathy to 
service.  Indeed, in the absence of an in-service disease or 
injury, a medical nexus opinion would seem to be an 
impossibility.  

There is no evidence to the contrary.  To the extent that the 
veteran himself is attempting to provide a nexus between 
these conditions and his military service, his statements are 
not probative of a nexus between the condition and military 
service.  See Espiritu, supra.  

To the extent that the veteran is contending that he has had 
these conditions continuously since service, the Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The totality of the evidence is as follows: there is no 
evidence of diabetes, hypertension or bilateral peripheral 
neuropathy in service or for nearly two decades thereafter; 
and the only evidence in favor of the claims is the veteran's 
own recent statements to the contrary.

The Board finds it to be particularly significant the veteran 
first filed a claim for service connection for hypertension 
and peripheral neuropathy in September 2004 and diabetes in 
May 2005, almost two decades after leaving service and 20 
years after filing a claim for a number disabilities just 
prior to separation from service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

Supporting medical evidence is required, both as to 
continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's diabetes, 
hypertension and peripheral neuropathy of the bilateral lower 
extremities are not related to service.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claims also fail on this basis.
Secondary service connection

The veteran has offered arguments as to secondary service 
connection for the peripheral neuropathy and depression 
claims.

(i.) The peripheral neuropathy claims

In order to prevail on the peripheral neuropathy claims on a 
secondary basis, the veteran must be service-connected for 
diabetes mellitus.  As has been discussed above, the Board is 
denying his claim of entitlement to service connection for 
diabetes mellitus.  Therefore, the peripheral neuropathy 
claims fail as Wallin element (2) has not been satisfied.

(ii.) The depression claim

With respect to the veteran's claim for secondary service 
connection for depression, there is no competent medical 
evidence of a current diagnosis of depression, including the 
March 2005 VA psychiatric examination.  As detailed in the 
VCAA discussion above, the veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claims and has failed to do so.  See 38 U.S.C.A. § 5107(a), 
supra.

In the absence of any currently diagnosed depression, service 
connection may not be granted.  See Degmetich and Gilpin, 
supra.  To the extent that the veteran himself contends that 
he has depression, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu, supra.  Accordingly, the veteran's 
own statements offered in support of his depression claim are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.  

Accordingly, the depression claim also fails as Wallin 
element (1) has not been satisfied.



Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis, service 
connection for tinnitus is not warranted.  Additionally, in 
the absence of an in-service disease or injury and medical 
nexus, service connection for type II diabetes mellitus, 
hypertension and peripheral neuropathy of the right and left 
lower extremities on a direct basis is not warranted.  
Moreover, in the absence of service-connected diabetes 
mellitus and a current diagnosis of depression, secondary 
service connection for the peripheral neuropathy and 
depression claims is not warranted.  A preponderance of the 
evidence is against the claims, and the benefits sought on 
appeal are accordingly denied.


	(CONTINUED ON NEXT PAGE)





10.  Entitlement to service connection for headaches.

Pertinent law and regulations

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (d)(5) (West 2002).

Analysis

Service connection was granted for headaches as secondary to 
service-connected organic brain syndrome by the RO in 
November 2005.  

In light of the grant of the benefit sought on appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending 
adverse determination that the veteran has taken exception to 
does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)]. 

Conclusion

In sum, the Board is without jurisdiction to review the 
appeal with respect to the issue of entitlement to service 
connection for headaches and, therefore, the case must be 
dismissed.


	(CONTINUED ON NEXT PAGE)





11.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a kidney disorder.

Pertinent law and regulations

Service connection - in general

The law and regulations pertinent to service connection in 
general are detailed above.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
kidney disorder, which he contends began in service.  See the 
July 2007 hearing transcript, page 11. 
Discussion

The most recent decision denying service connection for a 
kidney disorder was an unappealed May 2002 RO decision.  That 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

The RO's denial in May 2002 was predicated on the absence of 
a current disability [Hickson element (1)].  As explained 
above, the veteran's claim for service connection for a 
kidney disorder may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2006); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e. after 
May 2002) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran has a current kidney disability.  
See 38 C.F.R. § 3.156 (2007).

With respect to Hickson element (1), additional evidence 
added to the claims folder since the May 2002 denial includes 
evidence of that the veteran's in-service hematuria has 
recurred.  Specifically, VA outpatient records indicate a 
diagnosis of "chronic low-grade microhematuria" in April 
2001 and a "recent painless gross hematuria" in June 2001 
along with the presence of urethral blood.  Further 
laboratory testing in March 2005 confirmed the finding of a 
microhematuria, as well as right lower pole nephrolithiasis 
and prostatic varicies.  Additionally, an April 2006 
diagnosis of "microhematuria with posititive Urovysion" was 
made.  

Accordingly, new and material evidence pertaining to a 
current kidney disorder has been submitted, since this 
evidence bears directly and substantially on the key element 
of the existence of the claimed disability.  The veteran's 
claim of entitlement to service connection for a kidney 
disorder is accordingly reopened.



Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  

The Board therefore believes that additional evidentiary 
development is required as to this issue.  This will be 
discussed in the remand section below.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected organic brain syndrome is denied.

Entitlement to a compensable disability rating for service-
connected scarring of the right foot is denied.

Entitlement to a compensable disability rating for service-
connected scarring of the left foot is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to type II diabetes 
mellitus, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to type II diabetes 
mellitus, is denied.

Service connection for tinnitus, to include as secondary to 
multiple service-connected disabilities, is denied.

Service connection for depression, claimed as secondary to 
multiple service-connected disabilities, is denied.

The appeal as to the issue of entitlement to service 
connection for headaches is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for a kidney disorder is 
reopened.  


REMAND

11.  Entitlement to service connection for a kidney disorder.

As detailed above, the veteran's claim for entitlement to 
service connection for a kidney disorder has been reopened.  
However, final resolution of this issue must wait pending 
additional evidentiary development.

It is unclear whether a kidney condition currently exists, 
and if so whether such is a chronic condition. 

Moreover, none of the medical records currently associated 
with the veteran's VA claims folder offer an opinion as to a 
possible causal relationship between the claimed kidney 
disorder and any incident of service, including notations of 
a renal hematuria therein.  Therefore, the Board finds that a 
VA nexus opinion is necessary to decide the claim.  

12.  Entitlement to TDIU.

Additionally, the TDIU claim is inextricably intertwined with 
the kidney claim which is subject to remand.  In other words, 
if service connection is granted for the kidney disorder, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the veteran's TDIU claim is 
therefore deferred.



Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be scheduled 
for a VA examination.  The VA claims 
folder should be provided to the 
examiner.  The examiner should 
provide a description and diagnosis 
of any current kidney disability 
found.  If a kidney disability is 
diagnosed, the examiner should note 
whether such is a chronic condition.  
After review of the veteran's claims 
folder, the examiner should then 
render an opinion, in light of the 
veteran's entire medical history, as 
to whether any identified kidney 
disability is at least as likely as 
not (a 50% or higher degree of 
probability) related to the 
veteran's military service, with 
specific consideration of the 
presence of a renal hematuria 
therein.  A copy of the opinion 
should be associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for a kidney disorder.  VBA should 
then readjudicate the TDIU claim.  
If the claims remain denied, in 
whole or in part, VBA should provide 
the veteran and his representative 
with an appropriate supplemental 
statement of the case.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


